Citation Nr: 1636942	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right foot disability.  

2.  Entitlement to a rating in excess of 20 percent for a right ankle disability.  

3.  Entitlement to service connection for a right hip disability including as secondary to a service-connected right foot disability.  

4.  Whether new and material has been submitted to reopen a claim of entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Daniel J. Tuley, Attorney at Law




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that additional medical evidence and statements were added to the claims file after the last supplemental statement of the case (SSOC) issued in August 2014.  However, the medical records and statements are not related to the issued decided herein.  As such, the Veteran is not prejudiced by the Board's adjudication of the increased rating issues on appeal.  

The Board notes that the Veteran was awarded a temporary total rating for his right ankle disability for convalescence for the period from May 15, 2009, to September 1, 2009, pursuant to 38 C.F.R. § 4.30.

The Board additionally notes that the claims for entitlement to service connection for a right hip disability including as secondary to a service-connected right foot disability and whether new and material has been submitted to reopen a claim of entitlement to service connection for a heart disability have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The issues of entitlement to service connection for a right hip disability including as secondary to a service-connected right foot disability and whether new and material has been submitted to reopen a claim of entitlement to service connection for a heart disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right foot disability was manifested by severe foot injury.  

2.  The range of motion of the right ankle was manifested by marked limitation of motion; ankylosis of the right ankle was present and manifested by less than 30 degrees in plantar flexion and between 0 and 10 degrees in dorsiflexion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.68, 4.71a, Diagnostic Code 5284 (2015).

2.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.68, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For historical purposes, the Veteran submitted claims of entitlement to increased ratings for right foot and ankle disabilities in December 2008.  The claims were denied in rating decisions in June 2009 and July 2009.  The Veteran disagreed with the denial of the claims, and this appeal ensued.

At an April 2009 VA examination, the Veteran reported that he was scheduled for a right ankle pantalar fusion with internal fixation in May 2009.  He reported deterioration of the right ankle, increased pain, right flat foot, and right calf atrophy.  He reported that he medicated with Advil and noted that he stopped taking stronger pain medication due to drowsiness.  Physical examination of the right foot revealed evidence of painful motion, swelling, tenderness, weakness, and abnormal weight bearing.  There was objective evidence of pain at rest and no tolerance to any movement, significant swelling and deformity of right ankle, and significant swelling of the right foot with mild swelling above the ankle to the knee and significant right lower extremity muscle atrophy.  There was inward bowing not correctable with manipulation, forefoot malalignment not correctable with manipulation, marked pronation, and pain with manipulation.  There was muscle atrophy to the right foot with significant swelling which masked the ability to assess the foot effectively.  

The examiner diagnosed end stage degenerative joint disease, triple arthrodesis of the right ankle, chronic tendinopathy/partial tear of the extensor hallucis longus tendon with right pes planus and right lower extremity atrophy and arthrodesis of the right ankle with flat foot and right calf atrophy.  

VA treatment reports reflect that the Veteran underwent a subtalar joint arthrodesis in May 2009.  

At a March 2014 VA examination, the Veteran indicated that his ankle was manifested by constant swelling, increased pain with walking due to no movement of the ankle, and little movement or flexion of the foot.  He indicated that he did not take pain pills because he works and had to do a lot of walking for his job as an analyst for the City of Tampa.  He reported that he soaked his ankle in warm water when it hurt and wore corrective shoes.  Physical examination revealed metatarsalgia of the right foot.  The Veteran was noted to ambulate with a cane occasionally and orthotic shoes regularly.  There was x-ray evidence of degenerative or traumatic arthritis of the right foot.  

Physical examination of the right ankle revealed plantar flexion of 0 degrees and dorsiflexion of 0 degrees.  There was swelling and less movement than normal of the right foot.  The Veteran was reported to have ankylosis of the right ankle.  There was ankylosis of less than 30 degrees in plantar flexion and ankylosis between 0 and 10 degrees in dorsiflexion.  The Veteran was reported to have shin splints of the right leg.  He underwent a pantalar fusion in May 2009.  X-rays of the right ankle revealed degenerative or traumatic arthritis.  

The examiner indicated that the Veteran's right foot and ankle did not restrict mild physical labor as long as the Veteran did not have long periods of walking or standing.  He was not restricted from sedentary labor but would be unlikely to tolerate moderate to heavy labor.  
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right disability is rated as 30 percent disabling pursuant to Diagnostic Code 5284 and the right ankle disability is rated as 20 percent disabling pursuant to Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides that a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries and a 30 percent rating is warranted for severe foot injuries.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5271 states that a 10 percent evaluation is warranted for moderate limitation of motion of the ankle, whereas a 20 percent evaluation is in order for marked limitation of motion.  See 38 C.F.R. § 4.71a. 

Diagnostic Code 5270 provides that a 20 percent rating is warranted for ankylosis of the ankle in plantar flexion of less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  See 38 C.F.R. § 4.71a. 

The Board notes that words such as moderate and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity.  Id. at 704.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

As noted, the Veteran's right lower extremity is rated for several separate disabilities.   Namely, the Veteran's right lower leg is rated for a right foot disability, at 30 percent disabling and a right ankle disability, at 20 percent disabling.  When the disability percentages are combined, per the VA combined ratings table (see 38 C.F.R. § 4.25, Table I), the Veteran's lower right extremity is rated as 40 percent disabled.

It is important for the Veteran to understand that the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were amputation to be performed (38 C.F.R. § 4.68, or the "amputation rule"). 

Simply stated, the Veteran cannot receive more than another Veteran who has lost his leg. 

Thus, the combined evaluations for the Veteran's disabilities below the knee shall not exceed the 40 percent evaluation allowed under Diagnostic Code 5165, which provides a 40 percent rating for amputation below the knee permitting prosthesis. This 40 percent rating may be further combined with evaluation for disabilities above the knee, but not to exceed the above the knee amputation elective level.

The Veteran is in receipt of a 30 percent rating for a severe foot injury pursuant to Diagnostic Code 5284.  A 40 percent rating may not be assigned unless there is actual loss of use of the foot which is not shown in this case.  

With regard to the right ankle disability, the Veteran is in receipt of a 20 percent rating for marked limitation of motion pursuant to Diagnostic Code 5271.  While ankylosis is shown, as noted, the combined evaluations for the Veteran's disabilities below the knee shall not exceed the 40 percent evaluation allowed under Diagnostic Code 5165.  In this case, the Veteran is already in receipt of a combined total rating of 40 percent.  

Consequently, although the Veteran's right ankle is manifested by ankylosis in dorsiflexion between 0 and 10 degrees which equates to a 30 percent rating, a rating in excess of 20 percent may not be assigned in this case because the Veteran is already receiving the maximum total rating available for disabilities below the knee (a 40 percent total rating).  

While the Board does not in any manner wish to minimize the Veteran's disabilities and their impact on his daily life, the Veteran does not experience symptomatology from his right foot and ankle equivalent to the symptoms and problems he would experience if his entire leg was amputated below the knee, and prosthesis was impossible.

In sum, a rating in excess of 30 percent for a right foot disability and a rating in excess of 20 percent rating for a right ankle disability are not warranted. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria contemplate all impairment resulting from his right foot and ankle disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of pain and limited motion.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence does not reflect and the Veteran does not contend that he is unemployed or unemployable due to his right foot and ankle disabilities.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected right foot and ankle disabilities.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Finally, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations in this case have been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained.

ORDER

Entitlement to a rating in excess of 30 percent for a right foot disability is denied.  

Entitlement to a rating in excess of 20 percent for a right ankle disability is denied.  


REMAND

The Board notes that in a July 2015 rating decision the Veteran was denied service connection for a right hip disability and the RO reopened and denied a claim for service connection for a heart disability.  

In a VA Form 21-0958 dated in September 2015, the Veteran expressed disagreement with the denial of the claims for service connection for a right hip disability and a heart disability.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to service connection for a right hip disability including as secondary to a service-connected right foot disability and whether new and material has been submitted to reopen a claim of entitlement to service connection for a heart disability must be issued, and the Veteran should be advised of the time period in which to perfect his appeal. 

Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects his appeal as to his claims for entitlement to service connection for a right hip disability including as secondary to a service-connected right foot disability and whether new and material has been submitted to reopen a claim of entitlement to service connection for a heart disability, or (2) the time period for doing so expires, whichever occurs first.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


